El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
El apelante señala como único error en' este recurso la negativa de la Sala sentenciadora a disponer que se le cele-brara otra vez la vista preliminar ante el magistrado, des-pués de haber decretado el archivo de la acusación y orde-nado la radicación nuevamente de la misma.
Surge del récord que en 6 de abril de 1965 se radicó acusación contra el apelante imputándole que allá en o para el día 19 de noviembre de 1964 cometió un delito contra natura. Al dorso de la acusación se hace constar que el acusado fue ingresado en la cárcel dicho día 19 de noviembre de 1964. El día 13 de abril de 1965 se dio lectura a la acusación y el apelante hizo alegación de inocencia. Hay en los autos la siguiente resolución de la Sala sentenciadora fechada el mismo día 13 de abril:
“El Tribunal entiende que ya se celebró la vista preliminar en este caso. Lo que hubo fue un error técnico y se ordenó nueva radicación y por eso el Tribunal lo declaró sin lugar. Los hechos son los mismos y ocurrió la vista preliminar. De llevarse a cabo la vista preliminar serían los mismos testigos y la misma prueba que tendría el Juez para determinar causa probable.”
El caso fue visto el 11 de mayo de 1965, se declaró convicto al apelante y se le dictó sentencia de 5 a 10 años de presidio.
En resolución de 25 de abril de 1966 la Sala sentencia-dora explica que el Juez de Distrito oportunamente había hallado causa probable en vista preliminar; que la acusación se había radicado fuera del término de ley; que el acusado había solicitado el archivo y sobreseimiento del caso por ese motivo; que el tribunal declaró con lugar la petición y decretó el archivo y sobreseimiento sin perjuicio, y ordenó al fiscal que radicara una nueva acusación y se señalara vista para la lectura de la misma. En ese momento la *246defensa levantó la cuestión de que por no haberse celebrado la vista preliminar esta nueva acusación debería suspenderse o archivarse o enviarse el caso al Tribunal de Distrito para la celebración de dicha vista y determinación de causa probable, a lo cual no accedió la Sala. Ése es el error imputado.
La filosofía de las actuales Reglas de Procedimiento Criminal y el gran paso de avance que trajeron sobre la legislación y la jurisprudencia anterior, es que nadie debe ser sometido a los rigores de un juicio adversativo en donde ha de determinarse su culpabilidad o inocencia de la comisión de un delito sin que antes el Poder Judicial mismo hubiera determinado causa probable para dicho procesamiento. Reglas 22(c), 23(c), 24(a) (b), 24(c), 35(a), y véase Regla 38(c).
Esta última Regla permite en el Tribunal de Distrito, antes de comenzar el juicio, la adición de nuevos cargos a la denuncia así como la adición de nuevos acusados “a quienes se les hubiera, celebrado los procedimientos preliminares provistos en las Reglas 6, 7 y 22”. Por lógica, lo anterior implica que si se deseare adicionar nuevos cargos a la denuncia o nuevos acusados, deberá acudirse primero a dichos procedimientos preliminares en cuanto a tales nuevos cargos o nuevos acusados. Hasta donde sabemos es ésa la única situación expresa en que después de haber salido el procedimiento de la etapa ante el magistrado y ya en el tribunal, ha de volverse a esa etapa.
La Regla 64 (n) (2) dispone la desestimación de la acusa-ción o denuncia cuando sin justa causa ésta no se presenta dentro de los 60 días del arresto o citación del acusado. La Regla 67 estatuye que la desestimación no impide la inicia-ción de otro proceso por el mismo delito grave cuando aqué-lla se decretare por razón de los fundamentos de la Regla 64 (n). En este caso la Sala sentenciadora desestimó, sin perjuicio, la acusación, por el fundamento de no haberse *247presentado ésta dentro del término de 60 días que fija la Regla 64 (n) (2) y ordenó una nueva radicación. Concebimos que la orden o permiso para una nueva radicación no era imprescindible a la luz del texto de la Regla 67.
Es cierto que la acusación constituye la primera alegación por parte de El Pueblo en un proceso en el Tribunal Superior — Regla 34(a) — y que hasta que no se presenta la misma no podrán llevarse a cabo aquellos trámites del juicio para determinar finalmente la inocencia o culpabilidad de una persona. Pero la presentación de la acusación es sólo una etapa en todo el proceso criminal para perseguir el delito, como lo son otras etapas separadas su lectura, el juicio y fallo, y la sentencia. El proceso para perseguir el delito no comienza con la presentación de la acusación. Por disposiciones expresas de las Reglas vigentes comienza con la determinación de causa probable y el consiguiente arresto o citación, que es cuando el ciudadano queda ya sujeto a responder en un juicio adversativo en corte de la comisión de un delito. Cfr. Pueblo v. Tribunal Superior, 81 D.P.R. 455 (1959); Martínez v. Tribunal Superior, 81 D.P.R. 945 (1960). De no ser así resultaría incorrecta la norma de ley ya sentada, que el arresto anteriormente, y la determinación de causa probable y arresto o citación al presente, interrumpen los períodos prescriptivos de los Arts. 78 y 79 del Código Penal, para la persecución del delito. Véanse: Pueblo v. Rivera, 9 D.P.R. 403 (1905); Pueblo v. Capestany, 37 D.P.R. 586 (1928); Pueblo v. Báez, 40 D.P.R. 15 (1929); Pueblo v. Lugo, 58 D.P.R. 183 (1941).
Convenimos con la Sala sentenciadora que en las circunstancias de este caso era innecesario e inoficioso volver a los procedimientos preliminares de determinación de causa probable cuando ordenó una nueva radicación. No se trata de una nueva acusación que contuviera cargos distintos o adicionales o que incluyera a otros acusados. Más que de una *248nueva acusación, en su efecto legal se trata aquí de la radi-cación nuevamente de la acusación.
Puede ser cierto que la acusación nuevamente radicada venía sujeta a que fuera solicitada su desestimación bajo la Regla 64, pero ya la Regla 66 dispone que: . . Si el tribunal declarare con lugar una moción [de desestimación] basada en defectos en la presentación o tramitación del proceso, o en la acusación o denuncia, podrá también ordenar que se mantenga al acusado bajo custodia, o que continúe bajo fianza por un término específico, sujeto a la presenta-ción de una nueva acusación o denuncia. Nada de lo aquí expresado afectará las disposiciones sobre los términos de prescripción.” (Énfasis nuestro.) Esta Regla 66, a la luz de la 67 que permite la iniciación de otro proceso por el mismo delito cuando éste es grave, rechaza cualquier ataque bajo la Regla 64 (n) a la acusación nuevamente radicada en este caso.
Debe aclararse que este caso no levanta problema al-guno sobre el derecho de un acusado a la prescripción de su delito. Los hechos, según imputados, ocurrieron el 19 de noviembre de 1964. Por la evidencia, han podido ocurrir quizás días antes o semanas antes. Aún así no prescribiría el delito hasta fecha cercana al 19 de noviembre de 1967. No puede concebirse que el archivo de la primera acusación y radicación de la otra, lo cual ocurrió el 6 de abril de 1965, pudo afectar el derecho de prescripción del acusado. Más aún, se le dictó sentencia final condenatoria en mayo 11, 1965, antes de 1 año de cometidos los hechos.
La filosofía de las reglas quedaba cumplida en la nueva radicación ordenada que sometió al acusado a un juicio, porque ya el Poder Judicial había, determinado causa probable contra él por esos hechos. Por lo anteriormente expre-sado se confirmará la sentencia. Por circunstancias que sur-gen del récord el mínimo impuesto de 5 años se rebajará *249a 2 años y así se cumplen mejor los fines de la sentencia indeterminada.
El Juez Asociado Señor Ramírez Bages disintió en opi-nión separada.
—O—